Shea, J.,
concurring. Although I agree with the rescript, which finds error and orders a new trial limited to damages, I disagree with the majority’s construction of Public Acts 1982, No. 82-406, § 3, to modify the common law rule that prior payments made by one joint tortfeasor are to be credited in reduction of any judgment rendered against another joint tortfeasor. I also take issue with the novel analysis of our nonretroactivity statute, General Statutes § 55-3, that declares its provisions inapplicable because “the plaintiff in such a matter has no right to the payment of damages from the defendant(s) until entitlement to damages has been so adjudged after a trial to a jury or a court.” (Emphasis in original.)
I
The majority opinion, though less than clear on the point, apparently construes § 52-216a as amended by Public Acts 1982, No. 82-406, § 3, to permit a jury verdict to be reduced by amounts received by a plaintiff from other joint tortfeasors only when such additional compensation together with the verdict would result in a recovery of damages that are excessive as a matter of law. Presumably such payments from others would also be considered in determining whether a verdict is inadequate as a matter of law. Between these extremes of excessiveness and inadequacy as a matter of law, the outer limits of permissible jury discretion in awarding damages, compensation already received from other tortfeasors is to be entirely ignored and treated as a bonus in addition to the fair and reasonable award for the damages sustained as determined by the jury without awareness of such prior payments. In order to avoid any infringement upon the constitutional right to jury trial in civil cases, the same change in the substantive law perceived by the majority *75in the amended second and third sentences of § 52-216a, which refer to a court concluding that a verdict is excessive or inadequate, is also made applicable in trials without a jury. In deference to the last sentence that expressly contemplates the introduction in evidence of a settlement agreement in a trial to the court, however, the majority opinion blandly decrees that the matter is to be handled by the court “with no substantive difference from the way it is handled in a trial to a jury.”
Once again this court has given substantive impact to a procedural enactment designed solely to insure that a jury will not be influenced in reaching its verdict against a defendant tortfeasor by learning that a plaintiff has settled his claim against another tortfeasor. In Fritz v. Madow, 179 Conn. 269, 273, 426 A.2d 268 (1979), the court construed the use of the word “may” rather than “shall” in the original version of General Statutes § 52-216a, providing that the court “may deduct from the verdict any amount of money received” (emphasis added) from another tortfeasor, as “placing the adjustment of the jury verdict solely within the sound discretion of the trial court.” Belatedly recognizing that the imposition upon the trial court of a duty to interfere with the discretion of a jury to award damages within the broad territory lying between excessiveness and inadequacy as a matter of law infringed upon the constitutional right of trial by jury in civil cases, the court in Seals v. Hickey, 186 Conn. 337, 441 A.2d 604 (1982), proceeded to declare § 52-216a unconstitutional rather than revise its initial construction of the statute.
In this current encounter with the legislative response to Seals v. Hickey, supra, in the form of the amendment to § 52-216a effectuated by Public Acts 1982, No. 82-406, § 3, the court, in pursuance of the *76principle eschewed in Seals that an interpretation of a statute that upholds its constitutionality is to be favored, construes this enactment to abrogate the well established common law rule that an award of damages must be reduced by payments received from other tortfeasors involved in the same accident. The result of this present perception of substantive import in a procedural enactment is that only when the jury verdict added to the sum previously received as compensation from another tortfeasor exceeds the upper limit of permissible jury generosity for the damages proved by the evidence may the court reduce the verdict rendered. This construction of the statute creates the anomaly that plaintiffs who are fortunate enough to be damaged by several tortfeasors, as in a multiple car accident, may recover compensation for the same damages against each of several tortfeasors in a succession of settlements until the ceiling of excessiveness as a matter of law is reached. In contrast, the plaintiff who suffers the same loss at the hands of only one person must be satisfied with the trier’s assessment of reasonable compensation so long as it falls within the extremes of inadequacy and excessiveness as a matter of law. Such disparate treatment of persons having equally legitimate claims for compensation would raise a serious question of whether any rational basis can be found to justify this evident denial of “equal protection of the laws,” which the majority opinion wholly ignores though duly raised by the defendants, if the legislature had intended such a result. I am convinced, however, that nothing in the language of the statute or in its legislative history indicates such an intention.
The amendment of § 52-216a effectuated by Public Acts 1982, No. 82-406, § 3, eliminated the provision, found to be objectionable in Seals, that “the court at the conclusion of the trial may deduct from the verdict any amount of money received by any party” pur*77suant to a settlement agreement with another tortfeasor. It substituted two sentences which are simply declaratory of established procedure with respect to the power of the court to order a remittitur or an additur in the event that a verdict is excessive or inadequate. Although no mention is made of amounts paid by other tortfeasors, presumably such amounts are to be taken into consideration in determining excessiveness or inadequacy, as the majority opinion indicates. The amendment, however, deals only with the outer limits of excessiveness and inadequacy as a matter of law. It does not purport to deal with verdicts which, in conjunction with amounts received from other tortfeasors, are neither excessive nor inadequate. Presumably, therefore, the legislature was satisfied that the common law, which requires the deduction of such other compensatory payments, should govern in this area. See Kosko v. Kohler, 176 Conn. 383, 387, 407 A.2d 1009 (1978).
The legislative history of Public Acts 1982, No. 82-406, § 3, contains no suggestion of any intention to modify the common law rule that credits payments from other tortfeasors upon an award of damages. The purpose of the amendment expressed during its consideration by the legislature was simply “to make Connecticut law consistent with the law in other states and on a federal level in the determination of jury verdicts.” 25 H. R. Proc., Pt. 19,1982 Sess., pp. 6177-78 (remarks of Rep. Alfred J. Onorato). The debate related wholly to the wisdom of provisions for remittitur and additur generally, not as specially pertaining to the multiple tortfeasor situation. Id., pp. 6177-89. The legislature viewed the amendment as wholly procedural. If such a significant change in the common law as that effectuated by the opinion were contemplated, it is inconceivable that the legislative record would contain no indication of any intention to change the substantive law.
*78Because the opinion gives substantive effect to the second and third sentences of the statute, which provide for remittitur or additur where a “verdict” is excessive or inadequate as a matter of law, the court is compelled to extend its interpretation to judgments in non-jury trials. As the defendants contend, a substantial difference in the substantive law applicable in a jury trial as compared to a court trial would impair the free exercise of their constitutional right to a trial by jury in a civil case. United States v. Jackson, 390 U.S. 570, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (1968). Recognizing this difficulty, the opinion declares that payments by other tortfeasors are to be “handled under § 52-216a in a trial to the court with no substantive difference than ... in a trial to a jury.” This edict seems to dictate that a trial judge should no longer determine the total amount of fair compensation that a plaintiff should receive and then deduct sums already paid by other tortfeasors. Instead the trial court must now decide what amount would constitute a marginally excessive award before subtracting such payments. Thus, in both court and jury cases in multiple tortfeasor situations, as a result of the majority opinion, the long-established rule of reasonable compensation has been replaced by the criterion of the maximum that a court or jury could legally award as damages before consideration may be given to payments received from other tortfeasors.1
No question arises as to the constitutionality of § 52-216a under my construction of the statute either *79in its original or its amended form. See Seals v. Hickey, supra, 356-59 {Shea, J. dissenting). I, therefore, disagree with the trial court’s failure to implement the statute by excluding testimony concerning the prior settlement with Jacquemin, the driver of the other vehicle involved in the accident. The ruling clearly violated the first sentence of the statute, which bars the introduction of such evidence before a jury, contemplating that the court should deduct the settlement from a verdict returned without knowledge thereof when rendering judgment.
Accordingly, I would remand the case for a new trial limited to damages. In such a trial knowledge of the prior settlement should be kept from the jury. The amount received, however, should be deducted by the court from the jury determination of reasonable damages for the injuries sustained, unless this reduction would render the total compensation of the plaintiff inadequate as a matter of law.
II
I also disagree with the opinion of the majority in disposing of the retroactivity claim raised by the defendant Roy, holding that because liability for damages is not adjudged until after a trial, “[i]t follows, therefore, that a defendant has no ‘obligation’ in accordance with § 55-3 to pay damages until that time.” (Emphasis in original.) We have previously held that “[a] right of action, including one for personal injuries, is a vested property interest, before as well as after judgment .... ” Massa v. Nastri, 125 Conn. 144, 147, 3 A.2d 839 (1939). The corresponding obligation of a defend*80ant to pay damages is similarly fixed at the time of the injury and subsequent legislation changing the substantive rights of the parties is presumed, in accordance with § 55-3, to operate only prospectively. Hart v. Board of Examiners of Embalmers, 129 Conn. 128, 131-32, 26 A.2d 780 (1942); Toletti v. Bidizcki, 118 Conn. 531, 537, 173 A. 223 (1934). “A statute will not be given a retroactive construction by which it will impose liabilities not existing prior to its passage.” Massa v. Nastri, supra, 148. The majority’s view that substantive rights of the parties that have accrued may be modified by subsequent legislation until the time of trial is wholly unprecedented.
Under my construction of § 52-216a as simply a procedural enactment not modifying the substantive rights of the parties as they existed before the passage of Public Acts 1982, No. 52-406, § 3, but merely changing the procedure for implementation of those rights, no problem of retroactivity arises. Neither the common law presumption nor that created by § 55-3 against retrospective construction is applicable to a statute that is merely procedural in character and does not impose new obligations or affect the substantive rights of the parties. Toletti v. Bidizcki, supra, 536; Zalewski v. Waterbury Mfg. Co., 89 Conn. 46, 48, 92 A. 682 (1914). Even under the majority’s view that the public act effectuated a change in the substantive law, the amended statute would not be given retrospective effect by applying it to this case. Although the automobile accident occurred on September 27,1979, about three years before the effective date of the public act, October 1,1982, the event which gave rise to its application, the settlement of the plaintiff’s claim against the other driver, Jacquemin, did not take place until November 27,1982, after the act had become effective. I fail to comprehend, therefore, any occasion for the *81significant departure from well established precedent concerning the retrospective operation of statutes upon which the majority opinion has embarked.
Accordingly I concur only in the result.

 Although the majority opinion in a footnote disclaims any intention to impose this standard of the maximum permissible jury award in multiple tortfeasor cases, it does not disavow its construction of General Statutes § 52-216a to permit a reduction in a verdict for damages against one tortfeasor by amounts received from other tortfeasors only when the total would be excessive as a matter of law. The opinion also professes to adhere to “the time-honored rule that an injured party is entitled to full recovery only once for the harm suffered.” Any sum received as compensation in addi*79tion to the amount awarded as a reasonable determination of damages for the same injuries without allowance for the prior payment must necessarily constitute an additional recovery. Presumably, therefore, the only “full recovery” which the majority would recognize would be an award that, together with compensation received from others, reached the limit of maximum permissibility.